UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6947



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


GEORGE HARRIS,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-88-76)


Submitted:   August 12, 2004                 Decided:   August 20, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Harris, Appellant Pro Se. Charles Dee Griffith, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George Harris appeals from the order of the district

court denying his motion to reconsider filed under Fed. R. Civ. P.

60(b).    An individual seeking to file a “second or successive”

motion for collateral relief must first move in the court of

appeals for an order directing the district court to consider his

motion.   28 U.S.C. § 2244(b)(3)(A) (2000).   “The court of appeals

may authorize the filing of a second or successive application only

if it determines that the application makes a prima facie showing

that the application satisfies the requirements of [§ 2244(b)].”

28 U.S.C. § 2244(b)(3)(C).       This requirement also applies to

motions made under Rule 60(b) where permitting the movant to

proceed without authorization under § 2244 would allow him to

“evade the bar against relitigation of claims presented in a prior

application.”    United State v. Winestock, 340 F.3d 200, 203 (4th

Cir. 2003).     In this matter, Harris failed to seek authorization

from this court to file a successive § 2255 motion.     Accordingly,

the district court was without jurisdiction to consider the claims,

and it properly dismissed the motion.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.*




     *
      To the extent Harris’ notice of appeal and informal brief
could be construed as an application for authorization under
§ 2244, we deny authorization because Harris does not allege newly
discovered evidence or a new rule of constitutional law made
retroactively applicable by the Supreme Court to cases on
collateral review. See Winestock, 340 F.3d at 208.

                                - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -